Citation Nr: 0731777	
Decision Date: 10/09/07    Archive Date: 10/23/07	

DOCKET NO.  05-32 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and, if 
so, whether the claim may be allowed.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from July 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
VARO in Waco, Texas, that determined new and material 
evidence adequate to reopen a claim for service connection 
for PTSD had not been submitted.

The Board herein finds that new and material evidence has 
been received to reopen a claim for service connection for 
PTSD.  The Board finds, however, that additional development 
is warranted prior to further consideration of the issue on 
the merits.  Hence, as indicated below, the appeal is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  In a January 1998 rating decision, the RO denied a claim 
for service connection for PTSD.  The veteran was notified of 
the decision by communication dated the same month and of his 
appellate rights.

2.  By rating decision dated in February 2002, the RO 
determined that new and material evidence adequate to reopen 
the claim for service connection for PTSD had not been 
submitted.  The veteran was notified of the decision by 
communication dated the same month and of his appellate 
rights.

3.  Evidence received since the February 2002 rating decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The January 1998 and February 2002 rating decisions that 
denied service connection for PTSD are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received since the February 2002 rating 
decision with respect to the claim of service connection for 
PTSD is new and material; the claim for service connection 
for PTSD therefore is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 38 C.F.R. § 3.156 (a), 20.1103 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONSS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102-
5103A, 5107 (West 2002), significantly changed the law prior 
to the pendency of this claim.  VA has issued regulations to 
implement the statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156 (a), 3.159, 3.326 (a) (2007).  The VCAA provisions 
include an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and they redefine the obligations of VA with 
respect to the duty to assist a veteran with a claim.  

Given the decision to reopen the claim, the veteran will not 
be prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the law have not been 
completely satisfied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006) (adequate notice under the VCAA with respect to new 
and material evidence claims should describe what evidence is 
necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial action).

The Board notes that review of the record shows the veteran 
has been notified of the information and evidence needed to 
substantiate and complete his request to reopen his 
previously denied claim of entitlement to service connection 
for PTSD.  In a September 2001 communication he was told what 
was required to be considered as new and material evidence.  
He was told that it was his responsibility to make sure VA 
received all requested records that were not in the 
possession of a Federal department or agency.

Pertinent Legal Criteria

Pursuant to the provisions of 38 U.S.C.A. § 5108, the 
Secretary of VA was to reopen a finally disallowed claim when 
new and material evidence is presented or secured with 
respect to that claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New evidence means existing evidence not previously provided 
to agency decision makers.  Material evidence means existing 
evidence that, by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to reopen it, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(a) (2007).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that 
not every piece of new evidence is "material," but that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  Id., 155 Fed. at 1363.

The Court has stated that in determining whether new evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999) (holding that the presumption of 
credibility doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) (and continues to be 
a binding precedent).  

Analysis

At the time of its January 1998 decision, the record included 
the service medical records, the veteran's personnel file, VA 
outpatient records, and reports of VA examinations in March 
1982 and September 1997.  The personnel records show the 
veteran served in Vietnam from December 1967 to December 
1968.  His principal duty assignment in Vietnam was as a cook 
with the Headquarters and Headquarters Company of the 1st 
Brigade, 25th Infantry Division.  He participated in the 
Vietnam Counter Offensive Phase III and the Vietnam Tet 
Counter Offensive.  

When he was seen by VA in a mental hygiene clinic in March 
1982, he stated that for the first two months he was in 
Vietnam he was in a field kitchen in the boondocks.  He 
claimed the remainder of the time he worked at a base that 
was subject to frequent rocket and mortar attacks.  
Currently, he slept well.  He did not consider himself 
irritable, except when he had pain and swelling from his 
cysts.  He expressed no guilt about his experiences in 
Vietnam.  The examiner stated there was no problem with a 
psychiatric disorder, except for some irritability.  The 
diagnosis was that there was no psychiatric disorder present.

Additional evidence before the Board at the time of its 1998 
decision includes the report of a September 1997 psychiatric 
examination.  At that time, the veteran stated that he was 
not sleeping well.  He also referred to irritability, some 
survivor guilt, reexperiencing events in Vietnam, 
estrangement from others, and difficulty concentrating.  He 
was given an Axis I diagnosis of PTSD with some depression.  
There was no Axis II diagnosis.  

In the February 2002 rating decision, evidence for 
consideration included reports of VA outpatient visits 
between 2000 and 2002 and a stressor letter received from the 
veteran in April 2001.  The outpatient reports are without 
reference to complaints or findings indicative of the 
presence of PTSD.  In a stressor letter, the veteran referred 
to one incident where he witnessed the mutilated body of a 
fellow soldier.  However, he could not provide the name or 
the source or the date of the incident.  He also described 
several other incidents where he claimed his commanding 
officer shot himself in the head, a male orderly was hit with 
mortar shells, two helicopter pilots were killed, and gas 
trucks were blown up.  He was not able to provide any names 
or dates or times for any of the incidents.  

Since filing the claim to reopen service connection was 
received in October 2003, additional VA outpatient medical 
records have been received and additional statements from the 
veteran have been added to the record.  The principal 
psychiatric diagnosis in the outpatient records is PTSD.  The 
veteran also referred to an incident in which an individual 
with whom he worked was killed and dismembered while taking 
food to a designated area.  A search for the names in the 
Vietnam War Memorial Directory with regard to the last name 
of the person the veteran named does not reveal that either 
of the two individuals with that last name was captured or 
tortured.

Nevertheless, given the evidence of the outpatient visits 
showing a principal psychiatric diagnosis of PTSD, the Board 
finds that the evidence received since the 2002 rating 
decision is new and material because it was not previously 
before agency decision makers and it speaks to the issue of 
whether the veteran has a chronic acquired psychiatric 
disorder attributable to his active service.  This evidence 
is new, as it was not previously of record, and material, as 
it relates to an unestablished fact necessary to substantiate 
the claim.  To this extent only, the claim is reopened and 
the appeal is granted.  Having reopened the claim, the Board 
claims that further evidentiary development is warranted.


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for PTSD, the appeal to 
this extent is allowed, subject to further action as 
discussed herein below.  




REMAND

The Board observes that service connection for PTSD requires 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressor(s).  38 C.F.R. § 3.304 (f) 
(2007).

While a search was made of the Vietnam Memorial Directory of 
Names, VA has not made an effort to obtain records pertaining 
to the activities of the Headquarters and Headquarters 
Company, 1st Brigade, 25th Infantry Division, at any time 
frame during the year the veteran was assigned to it from 
December 1967 to the end of November 1968.  The veteran's 
personnel records show that he was involved in the Vietnam 
Counter Offensive Phase III, and the Vietnam Tet Counter 
Offensive.  

Accordingly, the Board believes that further development is 
needed to adequately assess the claim and the case is 
REMANDED for the following:  

1.  VA must ensure that the notification 
requirements set forth in 38 U.S.C.A. 
§ 5103 (a) and 38 C.F.R. § 3.159 (b) (1) 
are fully complied with and satisfied.  

2.  The veteran should be given one more 
opportunity to provide more specific 
information with regard to any stressful 
incidents he was exposed to during his 
service in Vietnam between December 1967 
and the end of November 1968.  He should 
be asked to provide with as much 
specificity as possible the names of any 
service comrades or others who might have 
information with regard to the reported 
stressful experiences he had while in 
service.  Any statements obtained should 
be associated with the claims folder.


3.  Based on the information obtained, VA 
should prepare a summary of the claimed 
stressor or stressors.  Then, a request 
should be made of the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA  22315-
3802 for the purpose of requesting any 
information regarding the activities of 
the Headquarters and Headquarters 
Company, 1st Brigade, 25th Infantry 
Division in January and February 1968 
during the Tet Counter Offensive.  A 
history or command chronology, if 
available, should be obtained and 
associated with the claims folder.  Any 
information obtained should be associated 
with the claims file.  If the efforts 
result in negative results, documentation 
to that effect should be placed in the 
claims file.  

4.  Thereafter, the veteran should be 
scheduled for a comprehensive psychiatric 
examination.  The claims file and a copy 
of this REMAND must be provided to the 
examiner for review in conjunction with 
the examination.  The examination report 
should include any indicated studies, to 
include psychological testing, that are 
deemed necessary for an accurate 
assessment of the veteran's disability 
picture.  If the evaluation results in a 
diagnosis of PTSD, the examiner should 
specify whether each alleged stressor 
found by VA to be established for the 
record is sufficient to produce PTSD, 
whether all of the criteria to support 
the diagnosis of PTSD have been 
satisfied, and whether there is a link 
between current symptomatology and one or 
more of the in service stressors found to 
be established for the record by VA and 
found to be sufficient to produce PTSD.  
Any opinion expressed by the examiner 
should be accompanied by a complete 
rationale.  The examiner 

must annotate the examination report to 
indicate whether a review of the claims 
file was accomplished.  Whatever 
psychiatric disorders are identified, the 
examiner should provide an opinion as to 
its etiology.

5.  After the above has been completed to 
the extent possible, VA should review and 
readjudicate the claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by VA.  The veteran is hereby placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2007), failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


